Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method steps of the computer-implemented method performed by the vehicle, recited by claims 1-10 and 12-15, must be shown or the features canceled from the claims.  Similarly, the structural elements of system claims 16-21 must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 It is further noted that the current figures disclose only data elements.  However, as amended, the claims now recite method steps involving several elements.  With regard to claims 1-10, 12-16, there are no drawings comprising flow charts or other diagrams disclosing the claimed method steps.  Moreover, claim amendments 16-21 now recite a system comprising a vehicle, resource provider, one or more processors, memory, a blockchain and a user; however, none of these elements is disclosed in the drawings provided.


 Status of claims
 Claims 1-10, 12-16 are pending.

Response to Applicant Remarks
 With regard to the rejections under 35 USC 101, the independent claims 1 and 16 have been amended to recite a computer-implemented method performed by a vehicle comprising such limitations as generating transactions having signed signatures scripts and unlocking the vehicle in response to validating modifications to the signatures script.  In view of claim amendments, the analysis under 35 USC 101 of the claims concludes the abstract idea is integrated into a practical application and the rejection under 35 USC 101 is therefore withdrawn.  
 
With regard to the rejections under 35 USC 112(a) and 112(d) of claim 16, claim amendments have overcome prior rejections.  However, claim amendments have introduced new grounds of rejection as noted below.

With regard to the rejections under 35 USC 112(b) of claims 14 and 16, the rejections are overcome by claim amendments.  However, claim amendments have introduced new grounds of rejection as noted below.

 With regard to the rejections under 35 USC 103, Applicant’s remarks, “Showing that the cited portions of Bitcoin Multisig generally disclose redeem scripts does not show that the specific use of the redeem script in claim 1, read in the claim as a whole, is obvious.” (Page 15 of Remarks).  Examiner respectfully disagrees.  Modifying the prior art of Stocker, Walker and Christidis with the further feature of redeem script would allow enforcement of conditions on spending, as discussed in Bitcoin Multisig, page 2 paragraph 3.  It is further noted that this feature is not a mere novelty to the Bitcoin Multisig reference, but is instead a capability created by the Bitcoin core developers.   With regard to claim amendments,  new grounds of rejection are introduced as necessitated by claim amendments. 


 Claim Rejections - 35 USC § 112(a)
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 1-10 and 12-15, claim 1 has been amended to recite, “A computer-implemented method for controlling access to or use of a vehicle capable of generating, storing, and communicating its own public and private keys and signatures provided by a resource provider for signing blockchain transactions, the computer-implemented method performed by the vehicle and comprising: providing, to a blockchain, a first blockchain transaction representing a deposit for access to or use of the vehicle, the first blockchain transaction comprising at least one output redeemable by provision of at least: a redeem script; a secret value selected by a user requesting access to or use of the vehicle, and signatures associated with any two of : the resource provider, the user, or the vehicle...” 
The amended claim recites a method performed by the vehicle, and then recites steps of providing a first blockchain transaction.  However, Applicant’s specification discloses the user, not the vehicle, as providing the first blockchain transaction. See PGPub [59], “...Alice generates a first blockchain transaction, hereafter referred to as a “deposit transaction”, comprising an output which spends an amount equal to Bob's estimate for the cost of the journey—in this example, 5 BTC. Alice signs transaction Tx1 with her digital signature, locks the transaction using a hash of her secret value, and sends the transaction to the multisig address generated by the taxi. Transaction Tx1 is broadcast to the blockchain.”  
 The claim therefore recites new matter.  Dependent claims 2-10, 12-15 inherit the same deficiency and are rejected for the same reason.

With regard to claims 1-10 and 12-15, claim 1 has been amended to recite, “A computer-implemented method for controlling access to or use of a vehicle capable of generating, storing, and communicating its own public and private keys and signatures provided by a resource provider for signing blockchain transactions, the computer-implemented method performed by the vehicle and comprising...validating a modification of the first signature script of the input of the second blockchain transaction to include the secret value and the user’s signature; unlocking the vehicle for access or use by the user in response to: validating the modification of the first signature script in the second blockchain transaction on the blockchain...” The claim recites a computer-implemented method performed by a vehicle, the method comprising validating a script/transaction modification and unlocking the vehicle in response to validating.
However, Applicant’s specification does not disclose the vehicle performing the steps of validating.  Applicant’s specification discloses such ‘validating’ being performed ‘on the blockchain’, i.e., by a node of the distributed blockchain network.  See Applicant’s PGPub [4], “In order for a transaction to be written to the blockchain, it must be i) validated by the first node that receives the transaction—if the transaction is validated, the node relays it to the other nodes in the network; and ii) added to a new block built by a miner; and iii) mined, i.e. added to the public ledger of past transactions.” See also [62], “Bob then sends a message to the taxi, by any suitable means, upon confirmation of the token transaction's validation instructing the taxi to monitor the blockchain for the token transaction...,” [63], “Validation of one or more transactions includes checking that those transactions satisfy, among other criteria, syntactical correctness rules inherent in the blockchain code...,” and [70], “The taxi then submits this transaction to the Blockchain and may be configured to unlock and/or open the doors once the transaction is either validated or verified...,” where [62] and [70] indicate the taxi ‘submits the transaction to the blockchain’ and ‘monitors the blockchain’ for the transaction- therefore indicating the taxi is not serving as a transaction-validating node.  
The claim is therefore rejected for failing to comply with the written description requirement.  Dependent claims 2-10, 12-15 inherit the same deficiency and are rejected for the same reason.
It is further noted that Applicant’s PGPub discloses [37], “...unlocking the resource/vehicle in response to validation of modification of the second blockchain transaction...,” thus providing support for unlocking in response to validation, but does not provide support for the same entity, i.e. the vehicle, performing both the unlocking and the validating.

 With regard to claims 16-21, claim 16 has been amended to recite, “A system for controlling access to or use of a vehicle capable of generating, storing, and communicating its own public and private keys and signatures provided by a resource provider for signing blockchain transactions, comprising: one or more processors; and memory storing computer-executable instructions, that, as a result of execution by the one or more processors, cause the system to provide, to a blockchain, a first blockchain transaction representing a deposit for access to or use of the vehicle...validate a modification of the first signature script of the input of the second blockchain transaction to include the secret value and the user’s signature; unlock the vehicle for access or use by the user in response to: validating the modification of the first signature script in the second blockchain transaction on the blockchain; and confirming the use-related information...”
  The claim recites a system, and further recites the system as providing a transaction to the blockchain.  The blockchain is therefore an element beyond the scope of the system.  However, the claim then further recites a step to validate the modification in a second transaction.  Applicant’s specification discloses such validating is performed by the blockchain (See Applicant’s PGPub [4], “In order for a transaction to be written to the blockchain, it must be i) validated by the first node that receives the transaction—if the transaction is validated, the node relays it to the other nodes in the network; and ii) added to a new block built by a miner; and iii) mined, i.e. added to the public ledger of past transactions.” See also [62], “Bob then sends a message to the taxi, by any suitable means, upon confirmation of the token transaction's validation instructing the taxi to monitor the blockchain for the token transaction...,” [63], “Validation of one or more transactions includes checking that those transactions satisfy, among other criteria, syntactical correctness rules inherent in the blockchain code...,” and [70], “The taxi then submits this transaction to the Blockchain and may be configured to unlock and/or open the doors once the transaction is either validated or verified...,” where [62] and [70] indicate the taxi ‘submits the transaction to the blockchain’ and ‘monitors the blockchain’ for the transaction- therefore indicating the taxi is not serving as a transaction-validating node.)
The claim is reciting the system as validating the modification, but Applicant’s specification discloses the blockchain as performing the validating.  The claim therefore comprises new matter and is rejected for failing to comply with the written description requirement. Dependent claims 17-21 inherit the same deficiency and are similarly rejected.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
 
With regard to claims 1-10 and 12-15, claim 1 has been amended to recite, “A computer-implemented method for controlling access to or use of a vehicle capable of generating, storing, and communicating its own public and private keys and signatures provided by a resource provider for signing blockchain transactions, the computer-implemented method performed by the vehicle and comprising...”  However, it is unclear how the computer-implemented method, which comprises steps performed by multiple entities, can be performed by the vehicle alone. The claim is therefore unclear.  Dependent claims 2-10, 12-15 inherit the same deficiency and are rejected for the same reason.  For purposes of examination, the ‘method performed by the vehicle’ is not interpreted as being exclusively performed by the vehicle, but rather only partially performed by the vehicle. 


With regard to claims 1-10 and 12-15, claim 1 has been amended to recite, “A computer-implemented method for controlling access to or use of a vehicle capable of generating, storing, and communicating its own public and private keys and signatures provided by a resource provider for signing blockchain transactions, the computer-implemented method performed by the vehicle and comprising...validating a modification of the first signature script of the input of the second blockchain transaction to include the secret value and the user’s signature; unlocking the vehicle for access or use by the user in response to: validating the modification of the first signature script in the second blockchain transaction on the blockchain...” The claim recites a computer-implemented method performed by a vehicle, the method comprising validating a script/transaction modification and unlocking the vehicle in response to validating.  However, it is not clear if the vehicle comprises a node of the blockchain.  The claim is therefore unclear.  Dependent claims 2-10, 12-15 inherit the same deficiency and are rejected for the same reason.

 With regard to claims 16-21, claim 16 has been amended to recite, “A system for controlling access to or use of a vehicle capable of generating, storing, and communicating its own public and private keys and signatures provided by a resource provider for signing blockchain transactions, comprising: one or more processors; and memory storing computer-executable instructions, that, as a result of execution by the one or more processors, cause the system to provide, to a blockchain, a first blockchain transaction representing a deposit for access to or use of the vehicle...validate a modification of the first signature script of the input of the second blockchain transaction to include the secret value and the user’s signature; unlock the vehicle for access or use by the user in response to: validating the modification of the first signature script in the second blockchain transaction on the blockchain; and confirming the use-related information...”
  The claim recites a system comprising processors and memory, and further recites the system as providing a transaction to the blockchain.  However, the steps reciting validating comprise steps performed by blockchain nodes.  It is therefore not clear if the system elements comprise blockchain nodes.  The claim is therefore unclear.  Dependent claims 17-21 inherit the same deficiency and are rejected for the same reason.


Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stocker (WO 2017190794, previously attached as PDF file), in view of Walker (US Publication 2015/0332395), in further view of Christidis, Konstantinos and Devetsikiotis, Michael ("Blockchains and Smart Contracts for the Internet of Things" 3-June 2016, IEEE Access, Vol 4 2016, pgs 2292-2303, downloaded from https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7467408&tag=1 and previously attached as PDF file), in further view of in further view of Bitcoin Multisig (“Bitcoin Multisig The Hard Way: Understanding Raw P2SH Multisig Transactions”, 20 December 2014, downloaded from https://www.soroushjp.com/2014/12/20/bitcoin-multisig-the-hard-way-understanding-raw-multisignature-bitcoin-transactions/ and previously attached as a PDF file), in further view of “Bitcoin payments and the Lightning Network”, downloaded from https://blog.scottlogic.com/2016/06/16/bitcoin-redeem-scripts.html dated 16 June 2016 and attached as a PDF file.
With regard to claims 1 and 16, Stocker discloses A computer-implemented (page 4 lines 14-19, “...In the case of a peer-to-peer network, high security standards are achieved in that all computers (peer nodes or simply nodes) in the peer-to-peer network, at least a part of the peer computers in the peer-to-peer network, monitor(s) at least the accuracy of the data relating to a vehicle and/or traffic information data.”)
 method for controlling access to or use of a vehicle (page 19, line 21-page 20, line 25, “…the at least one peer-to-peer module may be configured to cause generating of at least one vehicle sharing transaction agreement about at least one vehicle sharing action of the vehicle by means of the at least one peer-to-peer application… the peer-to-peer application may be a vehicle sharing peer-to-peer application of a vehicle sharing peer-to-peer network. One or more providers of one or more vehicle can generate such a peer-to-peer application and network, respectively, to offer the at least one vehicle to each other (and further user), wherein the provider may define the rules for a car sharing action. According to a further embodiment, the at least one vehicle may comprise at least one locking module configured to lock an access unit of the vehicle and/or an activation of at least one function of the vehicle. The locking module may be configured to release the access unit of the vehicle and/or to activate the function of the vehicle based on a receipt of a release information provided by the peer-to-peer application. Preferably, the release information can be generated by the peer-to-peer application based on a generated vehicle sharing transaction agreement…”).  

With regard to the limitations vehicle…capable of generating, storing, and communicating its own public and private keys and signatures... for signing blockchain transactions, Stocker further discloses the vehicle comprising a wallet, and the peer-to-peer module communicating with the application to store, encrypt, sign, verify data (page 5 lines 20-21, “…The peer-to-peer module is (uniquely) assigned to the vehicle.”; page 5 lines 28-30, “…the peer-to-peer module can be integrated in the vehicle or it can be formed by separate processing device, such as mobile terminal, owned by a user of the mobile unit…”; page 6 lines 1-2, “…Furthermore, the peer-to-peer module may be configured to access an (electronic) wallet of a cryptocurrency for a vehicle or a user. The wallet may be part of a vehicle…”, page 27 lines 9-16, “In order to store new information in a tamper-proof way, the peer-to-peer application can comprise encryption means and/or signature means and/or verification means… it can be provided that by the hash function a link is established with at least one previously stored information in the decentral register. Further data, such as request messages, ordinary, contextual and/or transaction data of an entity, such as a vehicle, can be stored…”).  
Stocker does not specifically disclose that the wallet comprises the capability to generate, store and communicate keys and signatures.  However, Walker discloses a wallet capable of generating, storing, and communicating its own public and private keys and signatures ([26], “…the ledgers are mathematically linked to the owners' public-private key pairs generated by the owners' respective wallets, for example.”; [39], “…For example, wallet 500 includes one or more key engine components 502, key storage components 504… Key storage component 504 stores locally generated public-private key pairs and, in some embodiments, keys received from other wallets 500 (e.g., a public key associated with a different trader's wallet 500)…”; [25], “…A transaction message includes a transaction and a digital signature… The private key is used to decrypt cipher text, to create a digital signature…The transaction message, in various embodiments, is digitally signed by the sender's private key to authenticate the sender's identity to the network nodes, e.g., by decrypting the sender's digitally signed transaction message using the sender's public key to verify that the sender originated the transaction.”; where it is noted that, when generating the signatures, the wallets are interpreted as storing, at least temporarily, the signatures.)    It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the peer-to-peer method and system for vehicle sharing as disclosed by Stocker with the specifics of the wallet capabilities as disclosed by Walker because the well-known feature of equipping wallets with key generation and signing capabilities facilitates blockchain application and counters fraud (see Walker, [26]).
 Stocker further discloses the method...comprising: providing, to a blockchain, a first blockchain transaction representing a deposit for access to or use of the vehicle (page 19 lines 21- page 20 line 5, “…A vehicle sharing transaction agreement may be generated… Preferably after the conduction of a vehicle sharing action, the peer-to-peer application may be configured to conduct a vehicle sharing criterion transaction action based on the generated vehicle sharing action transaction agreement. For instance, based on a vehicle sharing criterion (e.g. a particular amount of cryptocurrency per time unit) the peer-to-peer application may cause the transmission of said agreed amount from e.g. an account of a user of a vehicle to an account of a provider of said vehicle (e.g. pay per use)…”),
receiving use-related information of the user ( page 13, lines 4-8; page 19 line 30- page 20 line 2, “…For instance, based on a vehicle sharing criterion (e.g. a particular amount of cryptocurrency per time unit) the peer-to-peer application may cause the transmission of said agreed amount from e.g. an account of a user of a vehicle to an account of a provider of said vehicle (e.g. pay per use)…”, where the amount per time unit is interpreted as ‘use-related’ information; see also user identity and driver information, page 17 lines 14-21, disclosing receiving user-related driving information and validating/confirming; page 44 lines 24-page 45 line 4).
unlocking the vehicle for access or use by the user in response to: validating the...blockchain transaction on the blockchain (page 20 lines 16-page 21, line 2, “…the at least one vehicle may comprise at least one locking module configured to lock an access unit of the vehicle and/or an activation of at least one function of the vehicle. The locking module may be configured to release the access unit of the vehicle and/or to activate the function of the vehicle based on a receipt of a release information provided by the peer-to-peer application. Preferably, the release information can be generated by the peer-to-peer application based on a generated vehicle sharing transaction agreement… After a verification of the received identification by means of the peer-to-peer network, the release information can be provided to the locking module.”); 
and confirming the use-related information (page 12, lines 15-20, “...one or more individual actors( s) in a vehicle can be registered in the peer-to-peer application with a (unique) peer-to-peer identification. An actor can validate authenticity and/ or correctness of messages sent from a peer of the peer-to peer network, such as one or more peer vehicles (or central system or traffic systems), by means of the peer-to-peer identification, and preferably, by means of (proper) hashing, signing, time-stamping and/or encrypting.”; where the ‘use-related’ information has been interpreted as the amount per unit time, as noted above, and where the validating of the transaction is interpreted as comprising confirming the amount as recorded in the transaction; see also page 17 lines 14-21, disclosing receiving user-related driving information and validating/confirming; page 44 lines 24-page 45 line 4, “...in a generated car sharing agreement, the identification of an user authorized to use car 402 and an identification of the car 402 can be stored...After a positive verification of the identifications e.g. by comparing said identifications with the stored identifications, generating means of the peer-to-peer module can generate traffic information data in form of a release information. After receipt of this release information by the locking unit 436, the access unit and/or the activation of the motor of the car 402 may be released...”); 
and in response to unlocking the vehicle, redeeming the at least one output of the ...blockchain transaction (page 44 lines 24-page 45 line 15, “...After receipt of this release information by the locking unit 436, the access unit and/or the activation of the motor of the car 402 may be released...After the car sharing action, a car sharing criterion transaction can be performed. e.g. an agreed amount of cryptocurrency can be transferred from an account of the user to an account of the provider of the car 402. It shall be understood that when a sharing transaction agreement is initiated the user may put a defined amount of cryptocurrency into a deposit to ensure security of the financial transaction including 10 car sharing, maintenance and insurance. In a further embodiment, the usage of a vehicle can be paid for with Micropayment Channels. The sharing transaction agreement may define minimum usage units ( e.g. usage per second). Micro payments can be streamed to the vehicle and/or its owner per each minimum usage unit. In case micropayment transactions stop, operations of the vehicle can be stopped accordingly (considering health and/or safety requirements for when stopping the vehicle)...”).
However, Stocker does not specifically disclose the specifics of the transaction data elements (the first blockchain transaction comprising at least one output redeemable by provision of at least: a redeem script; a secret value selected by a user requesting access to or use of the vehicle, and signatures associated with any two of : the resource provider, the user, or the vehicle);  generating a second transaction comprising a specified input (generating a second blockchain transaction comprising an input having a first signature script signed with the signature associated with the vehicle; requesting the secret value (requesting at least the secret value); modifying the signature script of the input of the second blockchain transaction to include the secret value (validating a modification of the first signature script of the input of the second blockchain transaction to include the secret value and the user’s signature); or redeeming the at least one output of the second blockchain transaction by providing, in a second signature script of a payment blockchain transaction on the blockchain, the user’s signature, the redeem script, and the secret value.
However, Christidis discloses the specifics of the transaction data elements the first blockchain transaction comprising at least one output redeemable by provision of at least: a secret value selected by a user requesting access to or use of the vehicle, and signatures associated with any two of : the resource provider, the user, or the vehicle (see pg 2293, col 1, para 4, where users generate and sign transactions using private/public key pairs which equate to the secret value and signatures of the present application; see also pg 2295, col 1, para 6, where multiple signatures are necessary to implement the transaction; see also pg 2296, col 2, para 4, where multiple points of access are contemplated for a given asset and/or set of transactions); where Stocker discloses the signature associated with the vehicle as discussed above); generating a second transaction comprising a specified input (generating a second blockchain transaction comprising an input having a first signature script signed with the signature associated with the vehicle (see pg 2298, col 2, para 2, contemplating the association of accounts or wallets with devices for transactional usage which necessitates their own signatory capability and ability to generate the related transactions; where Stocker discloses the resource comprising a vehicle as discussed above); 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the peer-to-peer method and system for vehicle sharing as disclosed by Stocker, as modified by the specifics of the wallet capabilities as disclosed by Walker, with the further modification of the specific blockchain transaction generation and modifying as disclosed by Christidis, because such a modification would enable applications without a central authority (see Christidis, page 2292, col. 1, paragraph 1, “…With a blockchain in place, applications that could previously run only through a trusted intermediary, can now operate in a decentralized fashion, without the need for a central authority, and achieve the same functionality with the same amount of certainty…”).
 With regard to the language “…a first blockchain transaction comprising at least one output redeemable by provision of at least: a redeem script, a secret value selected by a user...; and signatures associated with any two of: the resource provider, a user, or the  vehicle…modifying the signature script of the input of the second blockchain transaction to include the secret value and the user’s signature…unlocking the vehicle in response to validation of modification of the second blockchain transaction…, ”  these limitations are disclosed by Stocker (“representing deposit for access to or use of the vehicle”, “user requesting access to or use of the vehicle”, (page 45 lines 5-15) unlocking the vehicle, page 17 lines 15-20) and Christidis (transactions specified) according to the interpretations above.  
However, it is further noted that neither Christidis nor Stocker specifically disclose redeem script structures.  
However, Bitcoin Multisig discloses a first blockchain transaction comprising at least one output which is redeemable by provision of at least: a redeem script, a secret value selected by a user; and signatures associated with any two of: the three parties… (page 2, paragraph 3, “…A specific unspent Bitcoin can actually have a whole range of different spending conditions attached to it… These spending conditions are known as the redeem script, and a P2SH funding transaction simply contains a hash of this redeem script in the scriptPubKey of the funding transaction…”; page 4 paragraph 1, “…We will create a 2-of-3 multisignature address, where 2 digital signatures of 3 possible public keys are required to spend funds sent to this address.”; page 6, box, “*P2SH ADDRESS*” and “*REDEEM SCRIPT*””;  page 6, “Let's breakdown that redeem script since that is where all the magic happens. A valid multisignature redeem script, according to the Bitcoin protocol, looks like…<OP_2>, < A PubKey>, <B PubKey>, <C PubKey>, <OP_3>, <OP_CHECK MULTISIG>”; page 10, paragraph 2, “…We must also provide the original redeem script. Remember, the destination P2SH address is a hash and doesn't reveal our redeem script. Only the recipient who created the P2SH address knows the full redeem script, and in this case, we are that recipient and can provide it…”, where the user’s private key, used to generate the signature in the 2-of-3 multisignature transaction is interpreted as a ‘secret value’);
validating a modification of the first signature script of the input of the second blockchain transaction to include the secret value and the user’s signature…(page 11 paragraph 2, “..To create our spending transaction, we need the input txid of the funding transaction, our amount (with the remaining balance going to transaction fees) and the destination. We must also provide the original redeem script. Remember, the destination P2SH address is a hash and doesn't reveal our redeem script. Only the recipient who created the P2SH address knows the full redeem script, and in this case, we are that recipient and can provide it”; Page 13, last paragraph, “1. OP_0 and the two signatures are added to the stack, kept for later. 2. The redeemScript is added to the stack. 3. OP_HASH160 hashes our redeemScript. 4. redeemScriptHash is added to the stack.”; where the validating is interpreted to take place at the nodes when broadcast to the blockchain, page 2, paragraph 3, “The redeem script itself is only revealed, checked against the redeem script hash, and evaluated during the spending transaction.”); 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the peer-to-peer method and system for vehicle sharing as disclosed by Stocker, as modified by the specifics of the wallet capabilities as disclosed by Walker, as modified by the specific blockchain transaction generation and modifying as disclosed by Christidis, with the further modification of the redeem script specifics as disclosed by  Bitcoin Multisig because such a modification would allow enforcement of conditions on spending (see Bitcoin Multisig page 2, paragraph 3). 
Bitcoin Multisig is interpreted as disclosing a secret value comprising the user’s private key as discussed above, but does not specifically disclose requesting at least the secret value, or modifying the second blockchain transaction to include the secret value, or subsequently providing the value to redeem the output. However, However, “Bitcoin payments and the Lightning Network” discloses requesting at least the secret value (Page 7, box 3, where Alice creates a hash-lock transaction, indicating inclusion of the hashed secret value, and interpreted as a request for the secret value), validating a modification of the first signature script of the input of the second blockchain transaction to include the secret value (Page 7 Box 4, where Carol receives the request and modifies the signature script of the input of the blockchain transaction to include the secret value; where, as discussed above, the transaction is interpreted as validated when sent to node) and redeeming the at least one output of the second blockchain transaction by providing, in a second signature script of a payment blockchain transaction on the blockchain, the user’s signature, the redeem script, and the secret value (Page 7 box 4 where Carol claims coins from Bob and Bob then claims coins from Alice, mirroring the payment requests and refund requests among the vehicle, vehicle provider, and user as discussed above with regard to Stocker.  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the peer-to-peer method and system for vehicle sharing as disclosed by Stocker, as modified by the specifics of the wallet capabilities as disclosed by Walker, as modified by the specific blockchain transaction generation and modifying as disclosed by Christidis, as modified to employ redeem script specifics as disclosed by  Bitcoin Multisig, with the further modification of using a hash-lock channel as disclosed by “Bitcoin payments and the Lightning Network” because such a technique provides greater transaction security (see “Bitcoin payments and the Lightning Network”, page 7, “Hash lock channels, lines 1-8).  
With regard to the further limitations of claim 16, Walker discloses  A system...comprising: one or more processors; and memory storing computer-executable instructions, that, as a result of execution by the one or more processors, cause the system to perform a method ([13], [31]-[33]).

With regard to claims 2 and 17, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig and “Bitcoin payments and the Lightning Network”, disclose the limitations of claims 1 and 16 as discussed above.  Stocker further discloses the use-related information comprises information related to a journey (page 19 line 30- page 20 line 2, “…For instance, based on a vehicle sharing criterion (e.g. a particular amount of cryptocurrency per time unit) the peer-to-peer application may cause the transmission of said agreed amount from e.g. an account of a user of a vehicle to an account of a provider of said vehicle (e.g. pay per use)…”, where the amount per time unit is interpreted as ‘use-related’ information related to the vehicle’s journey).

With regard to claim 3, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig and “Bitcoin payments and the Lightning Network”, disclose the limitations of claim 2 as discussed above.  Stocker further discloses the use-related information is sent by the resource provider in the form of a …third blockchain transaction comprising either the information or a location thereof (page 20, lines 12-15, “…One or more providers of one or more vehicle can generate such a peer-to-peer application and network, respectively, to offer the at least one vehicle to each other (and further user), wherein the provider may define the rules for a car sharing action…,” where the ‘rules’ for the car-sharing action are interpreted as including journey-related data such as the amount per time unit as discussed above in claim 2 rejection; See also page 20 line 16-page 21 line 2, “…the at least one vehicle may comprise at least one locking module configured to lock an access unit of the vehicle and/or an activation of at least one function of the vehicle. The locking module may be configured to release the access unit of the vehicle and/or to activate the function of the vehicle based on a receipt of a release information provided by the peer-to-peer application. Preferably, the release information can be generated by the peer-to-peer application based on a generated vehicle sharing transaction agreement…For instance, the interface module can comprise a peer to-peer module or can be connectable with a peer-to-peer module. After a verification of the received identification by means of the peer-to-peer network, the release information can be provided to the locking module. For instance, the locking module can comprise a peer-to-peer module or can be connectable with a peer-to-peer module. Then, the user can use the vehicle.” The release information, based on the verified identification information, is broadly interpreted as comprising a third blockchain transaction.)
Stocker briefly discloses token exchange to exchange value (page 31 line 24-page 32 line 6, “…networks (e.g. Raiden Network) may be used to exchange digital tokens off-chain in a secure way…system may have a digital wallet to exchange value in form of digital tokens and/or cryptocurrency…”), but does not specifically disclose sending the use-related information in the form of a tokenized transaction.  However, Christidis discloses the use-related information is sent by the resource provider in the form of a tokenised [sic] third blockchain transaction comprising either the information or a location thereof (see “…this whole process can be done via atomic peer-to-peer exchanges of tokens if the chain follows the Bitcoin transacitonal [sic] model” pg 2299, col 1, para 2, contemplating a method where blockchain tokens are exchanged which include location and shipment related data).

With regard to claim 4, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig and “Bitcoin payments and the Lightning Network”, disclose the limitations of claim 3 as discussed above.  Stocker further discloses generating a fourth blockchain transaction comprising at least one output redeemable to return an amount of cryptocurrency underlying the…blockchain transaction to the resource provider (page 32, lines 7-20, “In a further embodiment, at least one financial and/or traffic system transaction among at least two entities, such as vehicles, toll, parking, access, sensors, actors or law enforcement devices and/or users may be secured via at least one smart contract. A transaction may invoke the execution of the smart contract. With this transaction a deposit or escrow in form of a cryptocurrency may be stored in the smart contract by the entity that orders a product. The entity may send a signed confirmation to the smart contract when it has triggered or executes (e.g. entering a toll and/or access area or parking space) the activity. The deposit may be send to a unit or an entity of a traffic system when activities are performed as defined in the transaction agreement and/or it receives the signed confirmation message (or in accordance to any other payment conditions defined in the transaction agreement).  At the end of a traffic journey (e.g. planned route or car sharing agreement or traffic way usage agreement) all remaining funds may be sent back to the entity that provided the deposit…”, where the unit or entity of a traffic system are interpreted as the ‘resource provider’). 
Christidis also discloses the tokenized transaction, as recited by the tokenised third blockchain transaction to the resource provider (see pg 2299, col 1, para 2, as discussed above in claim 3 rejection; see also “transfer of digital tokenized assets can be achieved easily and in a cryptographically verifiable manner using a blockchain network that employs the Bitcoin transactional model” pg 2295, col 1, para 6, referencing the use of Bitcoin cryptocurrency as a model underlying transactions; and pg 2297, col 1, para 1, where remainders and partial returns are addressed). 

With regard to claims 5 and 18, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig and “Bitcoin payments and the Lightning Network”, disclose the limitations of claims 1 and 16 as discussed above.  Stocker further discloses the user generating first transaction, from user to provider of vehicle (page 19 lines 21- page 20 line 5, “…A vehicle sharing transaction agreement may be generated…based on a vehicle sharing criterion (e.g. a particular amount of cryptocurrency per time unit) the peer-to-peer application may cause the transmission of said agreed amount from e.g. an account of a user of a vehicle to an account of a provider of said vehicle (e.g. pay per use)…”). Stocker also discloses blockchain transaction is generated by the vehicle, (page 20, lines 23-30, “…Preferably, an identification assigned (directly or indirectly) to a user may be stored in said agreement. In order to unlock the locking module, an identification received from an user (e.g. from an user terminal of the user) may be transmitted e.g. by an interface module of the vehicle to the peer-to-peer application. For instance, the interface module can comprise a peer to-peer module or can be connectable with a peer-to-peer module. After a verification of the received identification by means of the peer-to-peer network, the release information can be provided to the locking module…”, where the ‘identification’ assigned to the user can be interpreted as a secret value, provided by the user, and the blockchain transaction generated by the vehicle is interpreted as the transmission of the user identification by the interface module of the vehicle to the peer-to-peer application. However, though Stocker discloses the user providing the user identification (“an identification received from an user (e.g. from an user terminal of the user”), Stocker does not specifically disclose the user identification being provided as a modification, as recited by the modification is performed by the user.  
Christidis further discloses the modification is performed by the user (see again, pg 2293, col 1, para 4, where users sign the transactions).  
Bitcoin Multisig further discloses the specificity of a redeem script being generated by the  recipient of the transaction funds (where the recipient comprises the vehicle or vehicle provider in discussion of Stocker, above) and a modification performed by the user (see section “Spending our multisig P2SH funds”, page 10-13, especially page 12 showing requirement for signature A (user) and signature C (recipient of funds/provider of resource); user’s signature is interpreted as ‘modification performed by the user’.

With regard to claims 6 and 19, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig and “Bitcoin payments and the Lightning Network”, disclose the limitations of claims 1 and 16 as discussed above.  Stocker further discloses the second blockchain transaction comprises a first output relating to payable first asset transferrable to the resource provider and a second output relating to a second asset transferrable to the user (page 32 lines 7-20, “...In a further embodiment, at least one financial and/or traffic system transaction among at least two entities, such as vehicles, toll, parking, access, sensors, actors or law enforcement devices and/or users may be secured via at least one smart contract. A transaction may invoke the execution of the smart contract. With this transaction a deposit or escrow in form of a cryptocurrency may be stored in the smart contract by the entity that orders a product. The entity may send a signed confirmation to the smart contract when it has triggered or executes …the activity. The deposit may be send to a unit or an entity of a traffic system when activities are performed as defined in the transaction agreement and/or it receives the signed confirmation message (or in accordance to any other payment conditions defined in the transaction agreement). At the end of a traffic journey (e.g. planned route or car sharing agreement or traffic way usage agreement) all remaining funds may be sent back to the entity that provided the deposit…,” where the deposit sent to the unit/entity of system is interpreted as the amount being sent to resource provider (directly or via vehicle as discussed above) and the contract data concerning the vehicle sharing by the user is interpreted as output relating to second asset (vehicle) transferrable to the user during the rental agreement.

With regard to claims 7 and 20, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig and “Bitcoin payments and the Lightning Network”, disclose the limitations of claims 1 and 16 as discussed above. Bitcoin Multisig further discloses the second blockchain transaction comprises a securing input for preventing at least one output of the second blockchain transaction from being modified by the user (page 6, “Let's breakdown that redeem script since that is where all the magic happens. A valid multisignature redeem script, according to the Bitcoin protocol, looks like…<OP_2>, < A PubKey>, <B PubKey>, <C PubKey>, <OP_3>, <OP_CHECK MULTISIG>”; page 10, paragraph 2, “…We must also provide the original redeem script. Remember, the destination P2SH address is a hash and doesn't reveal our redeem script. Only the recipient who created the P2SH address knows the full redeem script, and in this case, we are that recipient and can provide it…”, where the redeem script, provided by the recipient of funds, comprises a securing input, since the method/system will verify the redeem script hash to ensure against modifications; see pages 13 -14, steps 1-5, especially step 5 where redeem script hashes are compared and confirmed, “1. OP_0 and the two signatures are added to the stack, kept for later. 2. The redeemScript is added to the stack. 3. OP_HASH160 hashes our redeemScript. 4. redeemScriptHash is added to the stack. 5. OP_EQUAL will compare OP_HASH160(redeemScript) and redeemScriptHash and check for equality. This confirms that our spending transaction is providing the correct redeemScript.”). 

With regard to claim 10, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig and “Bitcoin payments and the Lightning Network”, disclose the limitations of claim 4 as discussed above.  Stocker further discloses generating a fifth blockchain transaction comprising at least one output redeemable to refund an amount of cryptocurrency associated with the first blockchain transaction responsive to non-use of the vehicle (page 32, lines 8-24, “…In a further embodiment, at least one financial and/or traffic system transaction among at least two entities, such as vehicles, toll, parking, access, sensors, actors or law enforcement devices and/or users may be secured via at least one smart contract. A transaction may invoke the execution of the smart contract. With this transaction a deposit or escrow in form of a cryptocurrency may be stored in the smart contract by the entity that orders a product. The entity may send a signed confirmation to the smart contract when it has triggered or executes (e.g. entering a toll and/or access area or parking space) the activity. The deposit may be send to a unit or an entity of a traffic system when activities are performed as defined in the transaction agreement and/or it receives the signed confirmation message (or in accordance to any other payment conditions defined in the transaction agreement). At the end of a traffic journey (e.g. planned route or car sharing agreement or traffic way usage agreement) all remaining funds may be sent back to the entity that provided the deposit...”, where a final vehicle journey that results in a refund to the user is broadly interpreted as comprising a ‘non-use’ in that the amount of use less than originally calculated comprises non-use).
 
With regard to claim 12, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig and “Bitcoin payments and the Lightning Network”, disclose the limitations of claim 1 as discussed above. Christidis further discloses the additional limitations of further comprising receiving at least one confirmation message confirming the accuracy of said use-related information (see “they send a signed message to a predetermined and agreed-upon smart contract to allow everyone on the chain to know that the container is now at point C” pg 2299, col 1, para 1, where subsequent hashing/storing indicates receipt), hashing the confirmation message and storing the hashed confirmation message in a distributed hash table (see pg 2301, col 2, para 2, contemplating steps where messages requiring privacy are communicated via an additional use of one or more distributed hash table communications protocols such as Telehash or Whisper).

With regard to claim 15, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig and “Bitcoin payments and the Lightning Network”, disclose the limitations of claim 1 as discussed above.  Stock further discloses the vehicle is a driverless car (page 18, ;lines 21-26m “…the at least one peer-to peer module may be configured to cause generating of at least one vehicle autonomous driving transaction agreement about at least one vehicle autonomous driving action of the vehicle by means of the at least one peer-to-peer application. A vehicle autonomous driving agreement may comprise an autonomous driving service…”; see also page 11 lines 26-28). 


Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stocker (WO 2017190794, previously attached as PDF file), in view of Walker (US Publication 2015/0332395), in further view of Christidis, Konstantinos and Devetsikiotis, Michael ("Blockchains and Smart Contracts for the Internet of Things" 3-June 2016, IEEE Access, Vol 4 2016, pgs 2292-2303, downloaded from https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7467408&tag=1 and previously attached as PDF file), in further view of Walker (US Publication 2015/0332395), in further view of Bitcoin Multisig (“Bitcoin Multisig The Hard Way: Understanding Raw P2SH Multisig Transactions”, 20 December 2014, downloaded from https://www.soroushjp.com/2014/12/20/bitcoin-multisig-the-hard-way-understanding-raw-multisignature-bitcoin-transactions/ and previously attached as a PDF file), in further view of “Bitcoin payments and the Lightning Network”, downloaded from https://blog.scottlogic.com/2016/06/16/bitcoin-redeem-scripts.html dated 16 June 2016 and attached as a PDF file, in further view of Smith,  ("Technical analysis of the Bitcoin cryptocurrency" 4-Dec 2015, Bachelorarbeit, Faculty of Engineering and Computer Science, Dept of Computer Science, previously attached as a PDF file).

With regard to claim 8, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig and “Bitcoin payments and the Lightning Network”, disclose the limitations of claim 7 as discussed above, but do not specifically disclose a sighash flag as recited by claim 8.  However, Smith discloses the additional limitation wherein the securing input to the second blockchain transaction comprises a sighash flag SIGNHASH_ALL | SIGHASH_ANYONECANPAY (see Smith, pp 49-51, especially pg 51, SIGHASH_ANYONECANPAY heading, discussing how the SIGHASH_ANYONECANPAY flag combinations can be used to digitally sign transactions, including the use of SIGHASH_ALL | SIGHASH_ANYONECANPAY).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the peer-to-peer method and system for vehicle sharing as disclosed by Stocker, as modified by the specifics of the wallet capabilities as disclosed by Walker, as modified by the specific blockchain transaction generation and modifying as disclosed by Christidis, as modified by the redeem script specifics as disclosed by  Bitcoin Multisig, as modified to use a hash-lock channel as disclosed by “Bitcoin payments and the Lightning Network”, with the further modification of  signature hash types as disclosed by Smith, because such a choice would enable users to customize transaction signing requirements, therefore allowing users flexibility in transactions  (See Smith, pages 49-50, “…Transactions may include scripts which require the redeemer to prove ownership of a give public key by providing a digital signature. This is an effective way to ensure ownership of the corresponding private key as it is infeasible to generate a valid signature without the private key, and it is easy for any user to verify any given signature. These signatures are based on hashes of the data being signed, and as with scripts, there is more than one type of signature which can be used. Each type of signature will include different data in the hash calculation…”).  

With regard to claim 9, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig and “Bitcoin payments and the Lightning Network”, in further view of Smith, disclose the limitations of claim 8 as discussed above.  Christidis further discloses the additional limitations wherein the securing input comprises an amount of cryptocurrency provided by at least one of the resource provider and an electronic wallet associated with the resource (see Christidis, pg 2295, col 1, para 6, referencing the use of the Bitcoin transactional model where the cryptocurrency underlies all related blockchain transactions and necessarily includes a securing input in the form of private/public key signatures) provided by at least one of the resource provider and an electronic wallet associated with the resource (see “the manufacturer is allowed to issue a ‘I have the container’ token; all the other stakeholders are allowed to issue a ‘I have received the container’ token” and “Assume that every stakeholder carries a smart tracker with (a) a BLE radio, (b) a GSM or LTE radio so that it can connect to the Internet, (c) an installed  blockchain client” Christidis, pg 2299, discussing the ability to conduct blockchain transaction from the position of the resource provider or the resource itself; see also Christidis pg 2300, col 1, para 5, discussing the association of the device with a type of electronic wallet).
Stocker discloses the resource is a vehicle (page 19, line 21-page 20, line 25, “…the at least one peer-to-peer module may be configured to cause generating of at least one vehicle sharing transaction agreement about at least one vehicle sharing action of the vehicle by means of the at least one peer-to-peer application… the peer-to-peer application may be a vehicle sharing peer-to-peer application of a vehicle sharing peer-to-peer network. One or more providers of one or more vehicle can generate such a peer-to-peer application and network, respectively, to offer the at least one vehicle to each other (and further user), wherein the provider may define the rules for a car sharing action.…”).  

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stocker (WO 2017190794, previously attached as PDF file), in view of Walker (US Publication 2015/0332395), in further view of Christidis, Konstantinos and Devetsikiotis, Michael ("Blockchains and Smart Contracts for the Internet of Things" 3-June 2016, IEEE Access, Vol 4 2016, pgs 2292-2303, downloaded from https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7467408&tag=1 and previously attached as PDF file), in further view of Bitcoin Multisig (“Bitcoin Multisig The Hard Way: Understanding Raw P2SH Multisig Transactions”, 20 December 2014, downloaded from https://www.soroushjp.com/2014/12/20/bitcoin-multisig-the-hard-way-understanding-raw-multisignature-bitcoin-transactions/ and previously attached as a PDF file), in further view of “Bitcoin payments and the Lightning Network”, downloaded from https://blog.scottlogic.com/2016/06/16/bitcoin-redeem-scripts.html dated 16 June 2016 and attached as a PDF file, in further view of BlockStack (“BlockStack, a Bitcoin secured global name space for distributed storage,” downloaded from https://silvertonconsulting.com/blog/2016/07/16/blockstack-a-bitcoin-secured-global-name-space-for-distributed-storage/ , dated 7/16/2016 and previously attached as a PDF file).  
  With regard to claims 13 and 21, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig and “Bitcoin payments and the Lightning Network”, disclose the limitations of claims 1 and 16 as discussed above. Christidis further discloses the additional limitations of further comprising hashing the use-related information and storing the hashed user-related information in a distributed hash table (see pg 2301, col 2, para 2, contemplating steps where messages requiring privacy are communicated via an additional use of one or more distributed hash table communications protocols such as Telehash or Whisper). 
 BlockStock even more specifically discloses hashing the use-related information and storing the hashed use-related information in a distributed hash table (Page 3, first and second paragraphs, “…Each zone essentially lists all the names in their domain (like “.biz”) and their associated URI (the S3 handle for the file). There can be other information in the name record like a data hash. But in the zone record is the name of the domain and the hash of the entire zone file (consisting of a list of name records underneath that domain/zone name).  The next layer up is the Routing layer. This consists of the contents of the zone files and BlockStack nodes. BlockStack nodes store zone files in a distributed hash table (DHT) peer-to-peer network.”  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the peer-to-peer method and system for vehicle sharing as disclosed by Stocker, as modified by the specifics of the wallet capabilities as disclosed by Walker, as modified by the specific blockchain transaction generation and modifying as disclosed by Christidis, as modified by the redeem script specifics as disclosed by  Bitcoin Multisig, as modified to use a hash-lock channel as disclosed by “Bitcoin payments and the Lightning Network”, with the further modification of the distributed hash table as specifically disclosed by BlockStack, because of the security offered by the data storage system and method (see BlockStack, page 4 last paragraph through top of page 5, “…There’s lots of potential here, especially for distributed cloud storage name spaces. But a global name space that spans the whole world seems a bit much for data storage and is somewhat redundant with the Internet DNS. But DNS is not nearly as secure as BlockStack, nor does DNS supply any verification of the data located at the URI.”) 


 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stocker (WO 2017190794, previously attached as PDF file), in view of Walker (US Publication 2015/0332395), in further view of Christidis, Konstantinos and Devetsikiotis, Michael ("Blockchains and Smart Contracts for the Internet of Things" 3-June 2016, IEEE Access, Vol 4 2016, pgs 2292-2303, downloaded from https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7467408&tag=1 and previously attached as PDF file), in further view of Bitcoin Multisig (“Bitcoin Multisig The Hard Way: Understanding Raw P2SH Multisig Transactions”, 20 December 2014, downloaded from https://www.soroushjp.com/2014/12/20/bitcoin-multisig-the-hard-way-understanding-raw-multisignature-bitcoin-transactions/ and previously attached as a PDF file), in further view of “Bitcoin payments and the Lightning Network”, downloaded from https://blog.scottlogic.com/2016/06/16/bitcoin-redeem-scripts.html dated 16 June 2016 and attached as a PDF file,  in further view of Huennekens (US Publication 2017/0080900).  
With regard to claim 14, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig and “Bitcoin payments and the Lightning Network”, disclose the limitations of claim 1 as discussed above.  Stocker further discloses allowing or disallowing provision of the vehicle based on a condition (page 20, lines 28-30, “…After a verification of the received identification by means of the peer-to-peer network, the release information can be provided to the locking module.”)  Christidis also discloses the element of allowing or disallowing provision of the resource based on a condition (see “An interested party can use a mobile app to identify the slack, pay the requested amount in Ethers, then communicate with the lock via a properly signed message (using the Whisper peer-to-peer communication protocol) to unlock it” Christidis, pg 2298, col 2, para 3).  However, neither Stocker nor Christidis specifically disclose that the condition comprises a number of users present in the resource.  
However, Huennekens discloses further comprising determining the number of users present in the resource and allowing or disallowing provision of the resource dependent on said number ([6], “…For instance, before travelling to a pick-up location, the sensor may scan the interior, exterior, and cargo areas of the host vehicle to determine whether any unauthorized passengers or objects are in the host vehicle. If none, the host vehicle may proceed to the next pick-up location to pick up the next authorized passenger. If, however, an unauthorized occupant or object is detected, the autonomous mode controller may prevent the host vehicle from operating in an autonomous mode.” ;  see also [22], [25], “If there are no unauthorized persons or objects in the host vehicle 100, the autonomous mode controller 125 may be programmed to navigate the host vehicle 100 to the pick-up location and transport the passenger who requested the host vehicle 100 to the drop-off location.”).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the peer-to-peer method and system for vehicle sharing as disclosed by Stocker, as modified by the specifics of the wallet capabilities as disclosed by Walker, as modified by the specific blockchain transaction generation and modifying as disclosed by Christidis, as modified by the redeem script specifics as disclosed by  Bitcoin Multisig, as modified to use a hash-lock channel as disclosed by “Bitcoin payments and the Lightning Network”, with the further modification of allowing or disallowing vehicle provision based on passenger numbers because such a condition would provide further security for the users (see Huennekens, [36], “…the autonomous mode controller 125 may navigate the host vehicle 100 to, e.g., a police station or other public safety facility so that the unauthorized occupant or object may be investigated by the appropriate authorities. With the disclosed vehicle system 105, users of the autonomous vehicle taxi service will have some confidence that vehicles will arrive clean and unoccupied.”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Waters, US Publication 2020/0266991.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685